Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-2, 4-6, 8-14 and 16-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20150117808 A1 and US-7907342.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a coupling grating in optical contact with said light pipe to couple incident light into said light pipe, said coupling grating having a non zero degree grating vector angle with respect to said optical axis such that incident light is coupled into said light pipe along a spiral-like total internal reflection path around said optical axis by said coupling grating, wherein said coupling grating is configured such that said light spiraling within said light pipe is on-Bragg with said fold grating in combination with the rest of the limitations of the base claim.  
Claim 4 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said fold grating is tilted around an axis perpendicular to the plane of said optical waveguide such that it is configured to extract at least a portion of said light guided through said light pipe along the at least one reflecting surface in optical contact with said folding grating such that the extracted light is coupled into said optical waveguide and directs said extracted liqht principally in a direction orthogonal to the first direction along a path of total internal reflection within 
Claim 11 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said fold grating is tilted around an axis perpendicular to the plane of said optical waveguide such that it is configured to extract at least a portion of said light guided through said light pipe along the at least one reflecting surface in optical contact with said folding grating such that the extracted light is coupled into said optical waveguide and directs said extracted light principally in a direction orthogonal to the first direction along a path of total internal reflection within said optical waveguide, and said fold grating comprises at least two multiplexed gratings in combination with the rest of the limitations of the base claim.  
Claims 2, 5-6, 8-10, 12-14 and 16-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883